







 
GUARANTY SUPPLEMENT
GUARANTY SUPPLEMENT dated as of April 19, 2019, by CIENA COMMUNICATIONS
INTERNATIONAL, LLC, a Delaware limited liability company (the “Guarantor”), in
favor of Bank of America, N.A., as Administrative Agent.
WHEREAS, CIENA COMMUNICATIONS, INC., a Delaware corporation, CIENA GOVERNMENT
SOLUTIONS, INC., a Delaware corporation, the other Guarantors party thereto and
BANK OF AMERICA, N.A., as Administrative Agent, are parties to that certain
Guaranty dated as of July 15, 2014 (as amended, modified, restated or
supplemented from time to time and as heretofore amended and/or supplemented,
the “Guaranty”) under which the Guarantors guarantee the Guaranteed Obligations
of CIENA CORPORATION, a Delaware corporation (the “Borrower”);
WHEREAS, Ciena Communications International, LLC desires to become a party to
the Guaranty as a Guarantor thereunder; and
WHEREAS, terms defined in the Guaranty (or whose definitions are incorporated by
reference in the recitals in the Guaranty) and not otherwise defined herein
have, as used herein, the respective meanings provided for therein;
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Secured Guarantee. The Guarantor, jointly and severally, irrevocably,
absolutely and unconditionally guarantees as a primary obligor and not merely as
surety: to the Secured Parties the full and prompt payment when due (whether at
the stated maturity, by required prepayment, declaration, acceleration, demand
or otherwise) of the Guaranteed Obligations.


2.Party to Guaranty. The Guarantor acknowledges that, by signing this Guaranty
Supplement and delivering it to the Administrative Agent, the Guarantor becomes
a “Guarantor” for all purposes of the Guaranty and that its obligations
hereunder are subject to all the provisions of the Guaranty applicable to the
obligations of a Guarantor thereunder and the Guarantor becomes a party to the
Guaranty and will thereafter have all the rights and obligations of a Guarantor
thereunder and be bound by all the provisions thereof as fully as if the
Guarantor were one of the original parties thereto.


3.Representations and Warranties. (a) The Guarantor is duly organized, validly
existing and in good standing under the laws of Delaware.


(b)    The execution, delivery and performance by the Guarantor of this Guaranty
Supplement and each other Loan Document to which it is a party has been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (i) contravene the terms of any of the Guarantor’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien (other than Liens created under the Loan Documents)
under, or require any payment to be made under (A) any material Contractual
Obligation to which the Guarantor is a party or affecting the Guarantor or the
properties of the Guarantor or any of its





--------------------------------------------------------------------------------





Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Guarantor or its property is
subject; or (iii) violate any Law.


(c)    The Guaranty as supplemented hereby constitutes a valid and binding
agreement of the Guarantor, enforceable in accordance with its terms, except as
limited by (i) applicable bankruptcy, insolvency, fraudulent conveyance or other
similar laws affecting creditors’ rights generally and (ii) general principles
of equity.


(d)    Each of the representations and warranties set forth in Section 9 of the
Guaranty is true as applied to the Guarantor. For purposes of the foregoing
sentence, references in said Section to a “Guarantor” shall be deemed to refer
to the Guarantor and references to the “Effective Date” shall be deemed to refer
to the date on which the Guarantor signs and delivers this Guaranty Supplement.


4.    Governing Law. This Guaranty Supplement shall be construed in accordance
with and governed by the laws of the State of New York.





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Guaranty Supplement to
be duly executed by their respective authorized officers as of the day and year
first above written.
 
CIENA COMMUNICATIONS INTERNATIONAL, LLC
 
By:
/s/ James E. Moylan, Jr.
 
 
Name:
James E. Moylan, Jr.
 
 
Title:
Senior Vice President of Finance and Chief Financial Officer



 
BANK OF AMERICA, N.A., as Administrative Agent
 
By:
/s/ Priscilla Ruffin
 
 
Name:
Priscilla Ruffin
 
 
Title:
AVP








